Exhibit 10.50

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

 

RESTRICTED STOCK AWARD AGREEMENT made as of  , between CITY NATIONAL
CORPORATION, a Delaware corporation (the “Company”), and , an employee of the
Company or a subsidiary of the Company (“Colleague”), with reference to the
following:

 

A.                                   On April 23, 2008 the shareholders of the
Company adopted the City National Corporation 2008 Omnibus Plan as amended from
time to time thereafter, (the “Plan”), pursuant to which the Compensation,
Nominating & Governance Committee of the Board of Directors (the “Committee”)
may award selected officers and other Company or Company subsidiary employees
restricted shares of the Company’s common stock, (the “Common Stock”).

 

B.                                     The Committee has determined to grant to
Colleague an award of restricted shares of Stock pursuant to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the performance
of the mutual covenants contained herein, it is hereby agreed as follows:

 

1.                                      Grant of Restricted Stock Award.

 

(a)                                  Details of Award. The Company hereby grants
a Restricted Stock Award (as defined in the Plan), upon the terms and conditions
set forth in this Agreement, with the following terms:

 

(i)                                     Number of Shares to be issued:   Shares
(the “Restricted Shares”) of Stock;

 

(ii)                                  The date of issuance:    (the “Award
Date”); and

 

(iii)                               The consideration, if any, for the
Restricted Shares:  Colleague’s employment with the Company.

 

(b)                                 Issuance of Restricted Shares.  The
Restricted Shares shall be issued upon acceptance hereof by Colleague and upon
satisfaction of the conditions of this Agreement.

 

2.                                      Restricted Shares.  Colleague hereby
accepts the Restricted Shares when issued and agrees with respect thereto as
follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                  Forfeiture Restrictions.  The Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of (the “Forfeiture Restrictions”) to the
extent that Forfeiture Restrictions have not lapsed. In the event of termination
of Colleague’s employment with the Company or employing subsidiary for any
reason other than  (i) death or (ii) Total Disability, except as otherwise
provided in the last sentence of subparagraph (b) of this Paragraph 2, Colleague
shall, for no consideration, forfeit to the Company all Restricted Shares to the
extent then subject to the Forfeiture Restrictions. The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares.

 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with “Exhibit A” provided that Colleague has been continuously employed by the
Company from the Award Date through the lapse date.

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) subject to the discretion of the
Committee, the occurrence of a Change in Control Event (as such term is defined
in the Plan), or (ii) the date Colleague’s employment with the Company is
terminated by reason of death or Total Disability. In the event Colleague’s
employment is terminated for any other reason, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of Forfeiture Restrictions as to any or all Restricted Shares still
subject to such restrictions, such lapse to be effective on the date of such
approval or Colleague’s termination date, if later.

 

(c)                                  Certificates/Shareholder Rights. Shares of
Restricted Stock will be evidenced by memorandum entries on the records of the
Company’s transfer agent. Colleague shall have voting rights and shall be
entitled to receive all dividends unless and until the Restricted Shares are
forfeited pursuant to the provisions of this Agreement. Cash dividends paid on
Shares of Common Stock will be paid to Colleague for the Restricted Shares on
the same date as paid to other Shareholders.  Upon request of the Committee or
its delegate, Colleague shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions.  Upon the lapse of the Forfeiture Restrictions, the Company shall
cause the shares to be issued to you or your broker, per your election on file,
in the name of the colleague, or such other name as provided in the Plan, for
the Shares upon which Forfeiture Restrictions lapsed.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any shares of Common
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any law or regulation
applicable to the issuance or delivery of such Shares.  The Company shall not be
obligated to issue or deliver any shares of Common Stock if the issuance or
delivery thereof shall constitute a violation of any provision of any law or of
any regulation of any governmental authority or any national securities
exchange.

 

2

--------------------------------------------------------------------------------


 

3.                                      Withholding of Tax.  The receipt of
Restricted Shares or the lapse of any Forfeiture Restrictions may result in
income to you for federal or state tax purposes.  To the extent that you become
subject to taxation, you shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or Shares of
unrestricted Common Stock, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations.  If you fail to do so, the
Company is authorized to withhold from any cash or stock remuneration then or
thereafter payable to you any tax required to be withheld by reason of such
resulting compensation income.  Your delivery of Shares to meet the tax
withholding obligation is subject to the Company’s Securities Trading Policy as
may be in effect from time to time.  You must have owned any Common Stock you
deliver for at least six months.   Any Common Stock you deliver or which is
withheld by the Company will be valued on the date of which the amount of tax to
be withheld is determined.  Any fractional Shares of Common Stock resulting from
withholding of taxes will be paid to you in cash.

 

4.                                      Status of Common Stock.  Colleague
agrees that the Restricted Shares to which the restrictions have lapsed will not
be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  Colleague also
agrees (i) that the certificates representing the Shares may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Shares on the stock transfer records of the Company if such
proposed transfer would be in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

 

5.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Restricted Shares and all rights granted under
this Agreement are personal to Colleague and cannot be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to execution, attachment or similar processes.

 

6.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains a Colleague of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.

 

Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.

 

Neither the Plan nor this Agreement shall constitute a contract of employment
between the Company, including, any successor corporation or a parent or
subsidiary corporation of the Company or any successor corporation and
Colleague.  Colleague is an at-will employee except as provided in any other
written agreement.  Nothing contained

 

3

--------------------------------------------------------------------------------


 

in the Plan or the Agreement (or any Award made pursuant to the Plan) shall
confer upon any eligible Participant any right to continue in the employment of
the Company, or guarantee of payment of future incentives, or shall interfere
with, affect or restrict in any way, the rights of the Company, which are
expressly reserved, to discharge Colleague, any time for any reason whatsoever,
with or without cause.

 

7.                                      Availability of Plan/Plan Incorporated. 
Colleague acknowledges that the Company has made available a copy of the Plan,
and agrees that this Award of Restricted Shares shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. In the event of any conflict between the
Plan and this Agreement, the provisions of the Plan will prevail.  Colleague’s
rights hereunder are subject to modification or termination in certain events,
as provided in the Plan, including without limitation such rules and regulations
as may from time to time be adopted or promulgated in accordance with paragraph
1.3 of the Plan.  Capitalized terms not defined in this Agreement shall have the
meanings set forth in the Plan.

 

8.                   Committee’s Powers.  No provision contained in this
Agreement shall in any way terminate, modify or alter, or be construed or
interpreted as terminating, modifying or altering any of the powers, rights or
authority vested in the Committee or, to the extent delegated, in its delegate
pursuant to the terms of the Plan or resolutions adopted in furtherance of the
Plan, including, without limitation, the right to make certain determinations
and elections with respect to the Restricted Shares. All decisions of the
Committee (as established pursuant to the Plan) with respect to any questions
concerning the application, administration or interpretation of the Plan will be
conclusive and binding on the Company and Colleague.

 

9.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

10.                               Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Restricted Stock Award, the
dispute will be resolved by binding arbitration with the American Arbitration
Association (AAA) in accordance with the AAA’s Commercial Arbitration Rules then
in effect.

 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

By:

 

 

 

Christopher J. Carey, Executive Vice

 

 

President, Chief Financial Officer

 

 

 

 

 

By:

 

 

 

 

 

Colleague

 

PLEASE RETURN ONE COPY OF THE SIGNED AGREEMENT TO THE COMPENSATION SECTION OF
HUMAN RESOURCES (86-001)

 

5

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

 

Exhibit “A”

 

All Restricted Stock Awards are subject to forfeiture, as provided in
Section 2(b) of the Restricted Stock Award Agreement until the forfeiture
restrictions lapse as follows:

 

{insert applicable vesting schedule}

 

Ratable Vesting

Schedule 1: ratable vesting over years two through five:

 

 

 

Percentage of

 

 

 

Time from

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

25

%

25

%

After 3 years

 

25

%

50

%

After 4 years

 

25

%

75

%

After 5 years

 

25

%

100

%

 

Alternative Schedule 2: ratable vesting over years one through four:

 

 

 

Percentage of

 

 

 

Time from

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

25

%

25

%

After 2 years

 

25

%

50

%

After 3 years

 

25

%

75

%

After 4 years

 

25

%

100

%

 

Alternative Schedule 3: ratable vesting over years five through six:

 

6

--------------------------------------------------------------------------------


 

 

 

Percentage of

 

 

 

Time from

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

0

%

0

%

After 3 years

 

0

%

0

%

After 4 years

 

0

%

0

%

After 5 years

 

50

%

50

%

After 6 years

 

50

%

100

%

 

Cliff Vesting

Alternative Schedule 4: five year cliff vesting

 

 

 

Percentage of

 

 

 

Time from

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

0

%

0

%

After 3 years

 

0

%

0

%

After 4 years

 

0

%

0

%

After 5 years

 

100

%

100

%

 

Alternative Schedule 5: four year cliff vesting:

 

 

 

Percentage of

 

 

 

Time from

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

0

%

0

%

After 3 years

 

0

%

0

%

After 4 years

 

100

%

100

%

 

Other ratable and cliff vesting schedules may be used.

 

7

--------------------------------------------------------------------------------